Citation Nr: 0625652	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for chronic low back strain for the period of time 
at issue in this appeal prior to August 23, 2005.

2. Entitlement to an initial disability rating in excess of 
20 percent for chronic low back strain from August 23, 2005, 
forward.

3. Entitlement to a disability rating in excess of 20 percent 
for neck (cervical) strain.

4. Entitlement to a disability rating in excess of 30 percent 
for residuals of a head injury, with migraine headaches.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in November 2002 and April 2003.  The 
veteran provided testimony at a video hearing before the 
undersigned in January 2005.  A transcript of this hearing is 
of record.  This claim was previously before the Board in 
March 2005 and was remanded for further development.

By rating decision dated in November 2002, the RO granted 
service connection for chronic low back strain and assigned a 
disability rating of 10 percent with an effective date of 
August 3, 1999, the date of the claim.  The veteran disagreed 
with the 10 percent disability rating assigned and was 
afforded a VA examination in August 2005.  By rating decision 
dated in March 2006, the RO increased the veteran's 
disability rating for chronic low back strain from 10 percent 
to 20 percent with an effective date of August 23, 2005, the 
date of the VA examination.  Where a veteran has filed a 
notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the veteran's low back rating 
claims, both prior to and beginning August 23, 2005, remain 
before the Board.

Finally, during the August 2005 VA examination the veteran 
stated that he had a bulging disc in his back.  A private May 
2002 magnetic resonance imaging (MRI) study shows mild 
degenerative changes of C5-6 disc space with posterior right-
sided disc bulge.  In the context of the entire record, the 
Board finds a claim has been raised for entitlement to 
service connection for intervertebral disc syndrome of the 
cervical spine.  This matter is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's chronic low back strain is manifested by 
objective findings of muscle spasms, and moderate limitation 
of motion after taking into account pain on motion.
 
2.  The veteran's neck (cervical) strain is manifested by 
muscle spasms, objectively corroborated by a May 2002 private 
MRI, but no more than slight limitation of motion.  The most 
severe limitation of motion shown on VA examinations was in 
February 2003, at which time forward flexion was found to be 
65 degrees with an additional limitation of 20 degrees based 
on a history of complaints of spasms, for a net of 45 degrees 
forward flexion.    

3.  The veteran's migraine headaches are currently manifested 
by occasional prostrating attacks that are not productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for chronic low back strain, for the period prior to 
August 23, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (effective September 26, 2003). 

2.  The criteria for an initial disability rating in excess 
of 20 percent for chronic low back strain, for the period 
from August 23, 2005, forward, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).

3.  The criteria for a disability rating in excess of 20 
percent for neck (cervical) strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of a head injury with migraine 
headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for 
increased ratings, the Board must examine whether the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of various letters sent to the veteran in February 2001, June 
2002, and January 2003.  The February 2001 and June 2002 
letters informed the veteran of the passage of the VCAA, what 
evidence was required to substantiate his claim for service 
connection for a low back disability, and of his and VA's 
respective duties for obtaining such evidence.  Once service 
connection for a low back disability was granted by the RO, 
that claim was not only substantiated, it was proven, and the 
purpose of VCAA notice with respect to that claim had been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Nevertheless, the RO continued to make efforts to 
inform the veteran of the information and evidence necessary 
to substantiate all claims on appeal.  

The January 2003 RO letter, which was issued after the 
veteran was awarded service connection for his low back 
disorder, informed the appellant of what evidence was 
required to substantiate his claims for higher disability 
ratings and of his and VA's respective duties for obtaining 
evidence.  The letter informed the veteran that a VA 
examination had been scheduled and provided examples of the 
type of evidence VA was responsible for obtaining.  The 
appellant, again, was asked to submit evidence and/or 
information in his possession to the AOJ.  

In the RO's VCAA letters, the veteran was not explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, in VCAA letters dated in February 2001, June 
2002, and January 2003, he was repeatedly advised of the 
types of evidence that could substantiate his claims and to 
ensure that VA receive any evidence that would support his 
claims.  Logically, this would include any evidence in his 
possession.  At the January 2005 video Board hearing, the 
veteran was solicited as to whether there was any outstanding 
evidence that would support his claims where there were 
indications that such evidence might exist.  He reported that 
there were outstanding private medical records from Dr. E.E.  
These records were subsequently obtained in April 2005.  The 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in which the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, higher 
initial ratings, and increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the lack of notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for chronic low back 
strain by a rating decision dated in November 2002.  The 
veteran was also awarded increased ratings for his migraine 
and cervical spine disorders by a rating decision dated in 
April 2003.  In today's decision the effective date of grant 
of a higher initial rating for the veteran's lumbar strain is 
brought back to the full pendency of his claim, and it will 
be for the RO to assign an effective date in the first 
instance.  The grants of increased ratings by the RO have 
been assigned effective dates by the RO that correspond to 
the full pendency of those claims, and no expression of 
disagreement has been received with respect to the assigned 
effective dates for the increased ratings claims.  In light 
of the foregoing, any potential issues as to the effective 
date of the ratings assigned are rendered moot.       

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant VA 
medical records and obtaining a medical examination or 
opinion where such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(c)(2) and (d) (West 2002).  In 
the present case, the claims folder contains all available VA 
and private medical records.  The veteran was also afforded 
VA examinations in February 2000, October 2002, February 
2003, September 2003, and August 2005.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  




Low Back and Cervical Spine Disorders

The veteran contends that his service-connected low back and 
cervical spine disorders are more disabling than currently 
evaluated.  The veteran's low back strain and cervical spine 
strain disabilities are currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5237 (2005), the current 
diagnostic code for lumbar or cervical strain.  During the 
pendency of the veteran's appeal, the rating schedule was 
revised with respect to disorders of the spine.  See 68 Fed. 
Reg. 51454-51456 (August 27, 2003).  That change became 
effective September 26, 2003.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Accordingly, the Board 
is generally required to review both the pre- and post-
September 26, 2003, rating criteria to determine the proper 
evaluation for the veteran's disability.  If it is determined 
that the new criteria is more favorable, the new criteria may 
not be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.
  
Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  For limitation of motion of the cervical spine a 30 
percent rating was assigned when the limitation of motion was 
severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

The new regulations provide the following rating criteria for 
lumbosacral or cervical strain: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2) (2005).    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

1.	Chronic Low Back Strain

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
issued a rating decision in November 2002 which granted 
service connection for chronic low back strain and assigned a 
10 percent evaluation.  The veteran appealed the 10 percent 
rating initially assigned.  Hence, the issue of the proper 
evaluation to be assigned the veteran's low back disorder 
from the time period beginning with the grant of original 
service connection is now before the Board, pursuant to the 
Court's holding in Fenderson.  In addition, the Board notes 
that while the veteran's service-connected low back strain 
was initially assigned a 10 percent evaluation, the veteran's 
low back disorder evaluation was increased to 20 percent in 
an August 2005 rating decision.

There are two periods of time at issue here: prior to, August 
23, 2005, for which the RO has assigned a rating of 10 
percent; and from August 23, 2005, to the present, for which 
the RO assigned a rating of 20 percent.  The Board will 
consider the proper evaluation to be assigned for both time 
periods, pursuant to the Court's holding in Fenderson.

a.  Prior to August 23, 2005

Evidence relevant to the level of severity of the veteran's 
chronic low back strain prior to August 23, 2005, includes VA 
examinations dated in February 2000, October 2002, February 
2003, and September 2003.  During the February 2000 
examination the veteran reported a history of a motor vehicle 
accident during service.  He complained of low back pain, off 
and on, that comes on about eight to ten times a month and 
may last for several days and then goes away.  The pain was 
described as increased by bending, lifting anything more than 
25 pounds, and walking for more than three blocks; sitting 
and standing did not aggravate the pain and he usually would 
rest and take muscle relaxants.  On physical examination, the 
examiner reported no tenderness or spasms.  Straight leg 
raising, sitting, and supine was negative bilaterally.  Range 
of motion was not associated with pain in any direction as 
follows:  forward bending to 100 degrees, lateral bending to 
35 degrees, and extension to 40 degrees.  X-ray reports were 
normal.  The examiner diagnosed the veteran with lumbosacral 
spine strain with limited motion.  The examiner also noted 
that there was an additional 5 to 10 degrees loss of lateral 
bending, left and right, due to flare-ups and pain with 
repeated use.  There was no additional loss of range of 
motion due to weakness, impaired endurance, or 
incoordination. 

During the October 2002 VA examination the veteran reiterated 
his earlier history of a motor vehicle accident in service.  
Physical examination of the lumbosacral spine revealed 
forward flexion to 80 degrees, backward extension to 30 
degrees, lateral bending to 30 degrees bilaterally, and 
rotation to the right and left were 25-30 degrees 
bilaterally.  There was mild paralumbar muscle tenderness and 
mild spasm.  There was no weakness in flexion or extension of 
the spine but there was some mildly increased pain with 
resisted motion.  The diagnosis was chronic low back strain 
and the examiner noted that an additional 10 degree loss of 
motion was applicable when considering DeLuca.  The examiner 
also opined that this disorder was more likely than not 
related to the in-service motor vehicle accident.           

During the February 2003 VA examination the veteran 
complained of low back pain but no physical examination of 
the low back was undertaken.  

During the September 2003 VA examination the veteran 
complained of daily back pain since his motor vehicle 
accident and on a scale from one to ten, ten being the 
highest, he rated his pain a level seven.  The veteran stated 
that he had spasms forcing bed rest two to three times per 
week which lasted approximately two hours.  He stated that 
his neck pain was worse than his low back pain.  He denied 
any sciatica, cortisone injections, and back surgery.  He 
stated that he can walk half a mile but does not run or 
participate in sports.  He can sit for two hours and lift 30 
to 40 pounds comfortably.  Upon physical examination, the 
examiner noted that the lumbar spine was non-tender to 
palpation, there were no palpable spasms, and the spinal 
contour was normal.  The straight leg raise was 80 degrees 
bilaterally and the veteran could do this repetitively 
without difficulty.  Sensory and motor was normal in the 
lower extremities.  The range of motion of the lumbar spine 
was reportedly flexion to 90 degrees, extension to 35 
degrees, lateral flexion to 35 degrees, and rotation to 35 
degrees bilaterally.  The diagnosis was chronic lumbosacral 
strain and the examiner noted that an additional 10 degree 
loss of lumbar flexion was applicable when considering 
DeLuca.    
   
Also of record are VA treatment notes dated from October 2002 
to August 2005 and private medical records dated from January 
2001 to December 2002.  These records reflect complaints of 
and treatment for lumbar pain.  Specifically, a May 2003 VA 
report shows the following range of motion:  extension to 35 
degrees, flexion to 45 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 40-45 degrees bilaterally.  A 
May 2001 private report shows thoracolumbar flexion to 90 
degrees and extension to 20 degrees with complaints of pain.  
A February 2001 private X-ray report shows a normal 
lumbosacral spine.  An October 2001 private report shows 
flexion to 90 degrees.  A January 2002 private report shows 
complaints of muscle spasms radiating to the lumbar region.  
Also, a September 2002 private MRI report shows a normal 
lumbosacral spine.          

Given the evidence of record, the Board finds that a 
disability rating of 20 percent, but no higher, is warranted 
for the veteran's low back disorder for the full pendency of 
the veteran's claim.  As above, under the pre-September 26, 
2003, rating criteria, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending.  38 C.F.R. § 4.71a, DC 5295 (2002).  During the 
October 2002 examination the examiner reported physical 
evidence of "mild spasm."  Thus, the veteran is entitled to 
a 20 percent rating based on this examination.  Prior to 
October 15, 2002,  there is no objective medical evidence of 
spasms at the VA examinations, but there are notations of 
complaints of spasms, which the Board finds to be 
sufficiently corroborated by the October 2002 VA examination 
results.  The rating criteria call for a 20 percent rating 
where there are spasms on "extreme forward bending."  The 
Board notes that no effort was made to determine whether the 
veteran incurred spasms on extreme forward bending during 
prior examinations.  Accordingly, the benefit of the doubt is 
afforded the veteran on this point and a rating of 20 percent 
for the full pendency of the veteran's claim is warranted.
 
The veteran does not, however, meet the criteria for a rating 
higher than 20 percent for any time during the pendency of 
his claim.  First, the veteran's range of motion does not 
meet the criteria for a 30 percent rating under DC 5237 as 
his forward flexion is greater than 15 degrees.  Similarly, 
the veteran does not meet the criteria for a 30 percent 
rating under the pre-September 26, 2003, criteria as there is 
no indication of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion 
(see old Diagnostic Code 5295 (2002)).  The next higher 
rating of 40 percent for limitation of motion of the lumbar 
spine under the older criteria is not warranted because there 
is no indication in the record of "severe" limitation of 
motion of the lumbar spine (see old Diagnostic Code 
5292(2002)).  All symptomatology and limitations noted on 
physical examination are characterized as mild or moderate.


      b.  Beginning August 23, 2005

Evidence relevant to the level of severity of the veteran's 
chronic low back strain beginning August 23, 2005, includes a 
VA examination dated in August 2005.  During this examination 
the veteran described tightness, fatigue, and stiffness as 
well as pain radiating at times into both buttocks.  He 
denied numbness in either leg.  The main complaint was 
stiffness and tightness in the low back with decreased 
abilities to bend, lift, and carry items.  He denied 
incapacitating episodes of back pain in the last 12 months 
and denied any flare-ups but instead complained of chronic 
pain.  The veteran did not use any assistive devices for 
ambulation and he reported that his disorder does not affect 
his usual occupation.  The examiner noted an MRI report 
showing a bulging disc but stated that he was unable to find 
this report in the veteran's records.  (A private MRI report 
of the cervical spine, associated with the claims file and 
dated in May 2002, shows changes to the C5-6 disc).  A 
September 2002 private MRI report of the veteran's lumbar 
spine was normal.  On physical examination, the examiner 
reported the following range of motion: flexion to 60 
degrees, extension to 20 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
All of these measurements were with pain and the examiner 
noted that an additional 10 degrees loss of motion would be 
applicable under DeLuca.  Mild loss of lumbar lordosis was 
present and mild paralumbar spasm and tenderness were noted.  
There was mildly increased pain with resisted motion, 
particularly extension, and there was mild incoordination of 
motion seen.  There was no gross fatigability seen to 
repetitive gentle strength testing flexion or extension of 
the spine.  The examiner noted that he reviewed the claims 
folder prior to the examination.        

Also of record are VA treatment notes dated from August 2005 
to March 2006.    These records reflect complaints and 
treatment for low back pain.  In particular, in August 2005 
the veteran was given an injection of pain medication for his 
low back and in October 2005 the veteran requested a back 
brace for low back pain.     

Based on these findings, the Board finds that the evidence of 
record beginning August 23, 2005, does not substantiate an 
evaluation greater than 20 percent for this time period.  
While the veteran's range of motion is worse in August 2005 
than it was in any previous examination, his range of motion 
still does not meet the criteria for a 30 percent rating 
under DC 5237 as his forward flexion is greater than 15 
degrees, even taking into account the additional 10 percent 
loss of range of motion de to pain described by the August 
2005 VA examiner.  At no time is the loss of motion severe 
(loss of motion and other symptomatology are described as 
mild to moderate on objective examination), so that the next 
higher rating of 40 percent is not warranted under the old 
Diagnostic Code 5292 (2002).  The veteran does not meet the 
criteria for a 30 percent rating under the pre-September 26, 
2003, criteria, for lumbosacral strain, as there is no 
indication of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.    

      2.  Neck (Cervical) Strain

Evidence relevant to the current level of severity of the 
veteran's cervical strain includes VA examinations dated in 
February 2003, September 2003, and August 2005.  During the 
February 2003 examination, the veteran reported neck pain on 
a daily basis since his in-service motor vehicle accident.  
He stated that he experiences spasms two to three times per 
week which last for three to four hours.  The neck pains do 
not force him to bed rest.  He said that sometimes his neck 
pain precipitates his headaches but that sometimes the 
headaches occur independently of the neck spasms.  The pain 
is in the base of his neck and it can radiate to the upper 
back bilaterally but not down the arms.  He stated that he 
does have difficulty looking over his shoulder while driving 
and he can work overhead for short periods of time.  He 
reportedly had a normal MRI of the neck in the past and a 
normal computed axial tomography (CAT) scan of the head in 
December 2002.  An X-ray of the cervical spine in February 
2000 was normal.  On physical examination, the cervical spine 
was non-tender to palpation and the spinal contour was 
normal.  There was no palpable spasm.  The cervical flexion 
was 65 degrees, extension was 55 degrees, lateral flexion was 
40 degrees bilaterally, and rotation was 55 degrees 
bilaterally.  Sensory and motor examinations were normal 
bilaterally of the upper extremities.  The diagnosis was 
chronic cervical strain.  Per DeLuca the examiner noted that 
there was no pain, fatigue, weakness, or incoordination on 
repeat testing of the cervical spine.  Historically, however, 
because the veteran reported severe cervical spasms, the 
examiner added an additional 20 degrees loss of motion to 
cervical flexion.

During the September 2003 VA examination the veteran 
reiterated his earlier history of cervical spine pain.  On a 
scale from one to ten with ten being the highest he rated his 
pain at a level of six to nine.  He stated that he 
experienced pain on a daily basis but will have severe pain 
with spasms three of four times per week which will last for 
a few hours.  Muscle relaxants and Tylenol with codeine were 
helpful.  He stated that he experiences pain in his mid-
posterior neck and that he can get spasms but be does not 
have radiculopathy.  He denied cortisone injections and 
surgery.  On physical examination the examiner noted that the 
cervical spine was non-tender on palpation.  He had cervical 
flexion to 65 degrees, extension to 35 degrees, lateral 
flexion of 40 degrees to the right and 35 degrees to the 
left, and rotation to 55 degrees bilaterally.  Sensory and 
motor examination was normal in the upper extremities.  Per 
DeLuca, the examiner stated that there was no fatigue, 
weakness, or incoordination on repeat testing.  However, the 
examiner added an additional 10 degree loss of cervical 
flexion for the veteran's reported pain.      

During the August 2005 VA examination the veteran complained 
of stiffness, tightness, and pain in the neck, and decreased 
ability to turn the neck, especially to the left.  He denied 
upper extremity radiculopathy or radicular type symptoms into 
either arm.  The veteran did not use any assistive devices 
and stated that his neck disorder does not affect his ability 
to work.  He denied incapacitating episodes of neck pain and 
denied flare-ups of the neck pain per se but said that he 
does have increased pain with increased activities and 
fatigue and weakness.  Upon physical examination, the 
examiner noted the following range of motion for the cervical 
spine:  flexion to 60 degrees, extension to 40 degrees, 
lateral bending 50 degrees bilaterally, and rotation 75 
degrees bilaterally.  There were no focal upper extremity 
neurological findings.  There was normal sensation to light 
touch in a C5 to T1 distribution and no motor deficits were 
found in either upper extremity.  There was mildly increased 
pain with resisted cervical flexion and there was a mild 
incoordination of his motion noted.  There was no gross 
fatigue or weakness seen to repetitive strength testing.  The 
diagnosis was chronic cervical spine strain and the examiner 
noted that he would not assign any additional range of motion 
loss for DeLuca issues for the cervical spine.  The examiner 
also noted that the veteran's claims file was reviewed in 
conjunction with this examination.    

Also of record are VA treatment notes dated from October 2002 
to August 2005 and private medical records dated from January 
2001 to December 2002.  These records reflect complaints of 
and treatment for cervical pain.  Specifically, a May 2002 
private MRI of the cervical spine shows mild degenerative 
changes of C5-6 disc space with posterior right-sided disc 
bulge causing ventral subarachnoid space effacement without 
evidence of cord compression.  This report also shows 
straightening of the cervical curvature, which suggests 
muscle spasm.  Similarly, a February 2001 private X-ray 
report also shows mild anterior degenerative changes 
involving C5.         

While a May 2002 private MRI report shows a bulging disc at 
C5-6, the veteran is service connected for cervical strain, 
not intervertebral disc syndrome of the cervical spine.  
However, service connection for intervertebral disc syndrome 
of the cervical spine has been referred to the RO as an 
inferred claim in the introduction of today's decision.  The 
MRI is relevant to today's decision, however, insofar as 
showed straightening of the cervical curvature, which 
suggests muscle spasm causing abnormal contour of the spine, 
a criteria for a 20 percent rating under new Diagnostic Code 
5237 (2005) or, by analogy to the prior rating code for 
lumbosacral strain (the earlier rating code had no specific 
provision for rating cervical strain), a rating of 20 percent 
Diagnostic Code 5295 (2002) .     

The Board finds that a disability rating in excess of 20 
percent is not warranted for the veteran's cervical spine 
disorder.  First, the veteran's range of motion does not meet 
the criteria for a 30 percent rating under DC 5237 (2005) as 
there is no indication of favorable ankylosis of the spine.  
During the August 2005 VA examination the veteran reportedly 
had flexion to 60 degrees, within or beyond the normal range 
and far in excess of the limitation to 15 degrees needed for 
the next higher rating of 30 percent under the new criteria.  
He also had full range of motion at extension, lateral 
flexion, and rotation.  Similarly, the veteran does not meet 
the criteria for a 30 percent rating under the pre-September 
26, 2003, criteria as there is no indication of more than 
slight limitation of motion.  This slight limitation of 
motion is clearly not as severe as is required for a 30 
percent rating under the old Diagnostic Code 5290 (limitation 
of motion of the cervical spine), or, by analogy, under the 
old Diagnostic Code 5295 (lumbar strain).  The most severe 
limitation of motion shown during the pendency of the claim, 
in February 2003, is 65 degrees less 20 degrees based on the 
DeLuca criteria, which is still 45 degrees, mild at most and 
well short of what is required for a rating in excess of 20 
percent under any applicable diagnostic code.  Pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002), the veteran has 
no condition associated with cervical strain analogous to the 
old criteria for a 40 percent rating for lumbosacral strain, 
such as listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.
  					
      3.  General Considerations - Neck and Low Back

In reaching these conclusions, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate levels of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain.  Although the veteran has shown pain on 
range of motion, the Board finds that the effects of pain 
reasonably shown to be due to the appellant's service-
connected low back and cervical spine disorders have been 
appropriate described by VA examiners and are already 
contemplated by the assigned ratings, as described above.  
There is no objective evidence of further dysfunction in the 
form of atrophy, weakness, or deformity.  Functional 
limitation due to pain of the cervical and lumbar spine has 
been evaluated by VA examiners and considered by the Board, 
as discussed above, in determining the proper ratings for the 
veteran's low back and cervical spine disabilities.  38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
20 percent for chronic low back strain, and against a 
disability rating greater than 20 percent for neck (cervical) 
strain.

Residuals of a Head Injury with Migraine Headaches

The veteran contends that his service-connected head injury 
with migraine headaches is more disabling than currently 
evaluated.  The veteran's migraine headaches are currently 
rated under 38 C.F.R. § 4.12a, DC 8045-8100 as 30 percent 
disabling.  Under DC 8045, a maximum 10 percent rating is 
assigned for purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  38 C.F.R. § 4.124a, DC 8045 (2005).  Under DC 8100, 
migraines are evaluated as follows: a 50 percent rating is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months; a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in 2 months over last several months; and, a non-
compensable rating is assigned with less frequent attacks.  
38 C.F.R. § 4.124a, DC 8100 (2005).

Evidence relevant to the current level of severity of the 
veteran's migraine headaches includes VA examinations 
conducted in February 2003, September 2003, and August 2005.  
During the February 2003 examination the veteran reported 
that he began experiencing headaches six to twelve months 
after his in-service motor vehicle accident.  He has had a 
normal imaging study in the past.  The headaches occurred one 
to three times per week and lasted for one to three days.  
The frequency had been the same over the years but the 
intensity had become worse.  He stated that he experiences 
nausea and photophobia with the headaches.  The veteran's 
partner stated that he becomes disoriented and slurs his 
speech during the headaches.  The headaches forced him to bed 
rest once or twice a week and this could be for several 
hours.  He stated that he experiences blurred vision and can 
see light speckles in both eyes prior to the onset of the 
headaches.  He stated that the Imitrex pills do not help 
prevent subsequent headaches after the aura and also that the 
nasal spray provides transient relief but the headaches do 
return later.  The headaches began as a bitemporal throbbing 
and then became a sharp pain, somewhat global but mostly 
retro-orbital.  He could get a needle-like feeling in his 
left arm when he had the headaches but did not experience 
tunnel vision.  The headaches did not seem to be related to 
the time of day, time of month, or year.  Verapamil, Inderal, 
and antidepressants had not been helpful in decreasing the 
frequency of the headaches.  The diagnosis was headaches, 
with a mixed vascular and tension component.    

During the September 2003 examination the veteran reiterated 
his earlier history of headaches.  In describing his 
headaches the veteran stated that first his vision will go 
blurry and he will see flickering lights.  Then he begins to 
feel pain in his right temple, or bilaterally.  Then he 
becomes very nauseated and needs to go and lie down in a very 
dark and quiet room.  The headaches will last from four to 
twelve hours but sometimes will linger for several days.  He 
stated that he has blacked out twice due to the headaches.  
The headaches themselves occur two to three times a week and 
he generally misses work once a week or so.  During these 
headaches, the veteran's girlfriend reported that his speech 
is slurred and that he appears confused and dizzy but there 
is no weakness of the arm or leg.  The examiner noted that 
the veteran was a credible historian.  Neurological 
examination was essentially normal.  The diagnosis was 
migraine headaches post-traumatic and the examiner stated 
that the headaches occur two to three times per week and the 
veteran was missing work once or twice a month.  The examiner 
also stated that the headaches show classic features of a 
migraine to include visual disturbances and some other 
neurological effects such as slurred speech and dizziness.

During the August 2005 VA examination the veteran reiterated 
his earlier history of headaches and the neurological 
examination was essentially normal.  The examiner diagnosed 
the veteran with headaches and stated that the veteran was 
having approximately two headaches per week, missing work 
once to twice a month because of these headaches.  The 
headaches were prostrating and considered to be migraine 
headaches as they are associated with significant photophobia 
and nausea.  

Also of record are VA treatment notes dated from October 2002 
to August 2005 and private medical records dated from January 
2001 to December 2002.  These records reflect complaints of 
and treatment for migraine headaches.  

Given the evidence of record, the Board finds that a 
disability rating in excess of 30 percent for the veteran's 
migraine headaches is not warranted.  As was stated earlier, 
the next higher rating of 50 percent under DC 8100 requires 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the veteran has reported that he 
suffers from headaches twice a week, there is no clinical 
documentation that these headaches are manifested by 
completely prostrating and prolonged attacks.  Furthermore, 
the veteran states that he misses work only once to twice a 
month due to his headaches.  Such minor absences from work 
are not indicative of severe economic inadaptability and are 
already contemplated in the assigned evaluation.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate migraine headaches, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 30 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected headaches in this case does not more 
nearly approximate the next higher rating.  

The Board notes that there is no evidence of record that the 
veteran's service-connected disorders cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for rating disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disorders.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial disability rating of 20 percent, but no higher, 
for chronic low back strain for the period of time at issue 
in this appeal prior to August 23, 2005, is granted.

An initial disability rating in excess of 20 percent for 
chronic low back strain for the period of time beginning 
August 23, 2005, is denied.

A disability rating in excess of 20 percent for neck 
(cervical) strain is denied.

A disability rating in excess of 30 percent for residuals of 
a head injury with migraine headaches is denied.  



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


